DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2, 5, 7, 19 are objected to because of the following informalities:  
Claim 2 recites “the call initiated by a mobile terminal”. For clarity, it is suggested to replace with “a call initiated by the mobile terminal”.
Claim 7 recites “a mobile terminal configured to route the call”. For clarity, it is suggested to replace with “the mobile terminal configured to route a call”.
Regarding claim 19, for clarity, it is suggested to insert a period “.” at the end of the claim.
Claim 5 is also objected since it is depended on the objected claim 2 set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5, 9-10, 13, 15-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visser et al. (US 6,778,822 B1, hereinafter “Visser”) in view of Okun et al. (US 2002/0077128 A1, hereinafter “Okun”).

Regarding claim 1, Visser discloses a method [see Fig. 4A, 4B, 5, col. 6 line 58 to col. 8 line 46; a method and system for distributed intelligent network triggering], comprising: 
sending, by an intelligent network simulator application [see Fig. 5, col. 8 lines 22, 49-51, col. 9 lines 20-21; call process in terminal 10], a message comprising a simulated intelligent network trigger comprising call routing information, to a gateway server [see Fig. 4A, step 420, col. 6 line 64 to col. 7 line 2, see Fig. 5, col. 8 lines 1-4; transmit a message comprising an armed trigger including a description of a call and its state, to Trigger Processing Server 13 (see Fig. 5)]; 
wherein the intelligent network simulator application is deployed on a mobile terminal [see Fig. 5, col. 8 lines 22, 49-51, col. 9 lines 20-21; the call process is deployed on terminal 10] that generates the simulated intelligent network trigger [see col. 6 lines 64-67; that generates the armed trigger (the armed trigger is found in the terminal itself)].
Although Visser discloses the application is deployed on the mobile terminal,
Visser does not explicitly disclose the application is deployed on “a subscriber identity module” of the mobile terminal.
However, Okun teaches application is stored on a subscriber identity module of a mobile terminal [see Fig. 8, para. 74; mobile station 800 including memory 808 storing computer instructions executed by processor 804, which computer instructions define the operational logic of mobile station 800].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “application is stored on a subscriber identity module of a mobile terminal”, as taught by Okun, into system of Visser so that it would define the operational logic of the mobile station [see Okun, para. 74].

Regarding claim 2, Visser discloses receiving a call event to route the call initiated by a mobile terminal, wherein receiving the call event comprises receiving a call origination event [see col. 7 lines 58-60; receiving a call origination event (subscriber originates a call through interaction with user interface) to route the call initiated by terminal 10 (see Fig. 4A, col. 6 lines 58-64)].

Regarding claim 5, Visser discloses processing the call event according to a policy of an enterprise network communicatively coupled to the gateway server [see Fig. 5, col. 8 lines 14-21, 35-40; processing the call event according to Service Logic Program (SLP-1, SLP-2) residing at Service Control Point 12 communicatively coupled to the Trigger Processing Server 13]. 

Regarding claim 9, Visser discloses a method [see Fig. 4A, 4B, 5, col. 6 line 58 to col. 8 line 46; a method for distributed intelligent network triggering], comprising: 
sending, by an intelligent network simulator application [see Fig. 5, col. 8 lines 22, 49-51, col. 9 lines 20-21; call process in terminal 10], a message comprising a simulated intelligent network trigger comprising call routing information, to a gateway server [see Fig. 4A, step 420, col. 6 line 64 to col. 7 line 2, see Fig. 5, col. 8 lines 1-4; transmit a message comprising an armed trigger including a description of a call and its state, to Trigger Processing Server 13 (see Fig. 5)]; 
wherein the intelligent network simulator application is deployed on a mobile terminal [see Fig. 5, col. 8 lines 22, 49-51, col. 9 lines 20-21; the call process is deployed on a terminal 10] that generates the simulated intelligent network trigger [see col. 6 lines 64-67; that generates the armed trigger (the armed trigger is found in the terminal itself)].
Although Visser discloses the method above, wherein the application is deployed on the mobile terminal,
Visser does not explicitly disclose “a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor” to perform the method, wherein the application is deployed on “a subscriber identity module” of the mobile terminal.
However, Okun teaches a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor, wherein application is stored on a subscriber identity module of a mobile terminal [see Fig. 8, para. 74; mobile station 800 including memory 808 storing computer instructions executed by processor 804, which computer instructions define the operational logic of mobile station 800].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor, wherein application is stored on a subscriber identity module of a mobile terminal”, as taught by Okun, into system of Visser so that it would define the operational logic of the mobile station [see Okun, para. 74].

Regarding claim 10, Visser discloses receiving a call event to route the call initiated by a mobile terminal, wherein receiving the call event comprises receiving a call origination event [see col. 7 lines 58-60; receiving a call origination event (subscriber originates a call through interaction with user interface) to route the call initiated by terminal 10 (see Fig. 4A, col. 6 lines 58-64)].
Although Visser discloses the method above,
Visser does not explicitly disclose “a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor” to perform the method.
However, Okun teaches a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor [see Fig. 8, para. 74; mobile station 800 including memory 808 storing computer instructions executed by processor 804, which computer instructions define the operational logic of mobile station 800].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor”, as taught by Okun, into system of Visser so that it would define the operational logic of the mobile station [see Okun, para. 74].

Regarding claim 13, Visser discloses processing the call event according to a policy of an enterprise network communicatively coupled to the gateway server [see Fig. 5, col. 8 lines 14-21, 35-40; processing the call event according to Service Logic Program (SLP-1, SLP-2) residing at Service Control Point 12 communicatively coupled to the Trigger Processing Server 13]. 
Although Visser discloses the method above,
Visser does not explicitly disclose “a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor” to perform the method.
However, Okun teaches a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor [see Fig. 8, para. 74; mobile station 800 including memory 808 storing computer instructions executed by processor 804, which computer instructions define the operational logic of mobile station 800].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor”, as taught by Okun, into system of Visser so that it would define the operational logic of the mobile station [see Okun, para. 74].

Regarding claim 15, Visser discloses wherein the mobile terminal is capable of configuring the intelligent network simulator application as a call observer function on the mobile terminal [see col. 8 lines 22-25; configuring the call process as a call observer function on the terminal 10 (the call process is instructed to continue and the call transitions to the next process or point-in-call and to another detection point DP-2 in the call model)]. 

Regarding claim 16, Visser discloses a system [see Fig. 4A, 4B, 5, col. 6 line 58 to col. 8 line 46; a system for distributed intelligent network triggering], comprising: 
a gateway server [see Fig. 5; Trigger Processing Server 13]; 
a mobile terminal [see Fig. 5; terminal 10]; and 
an intelligent network simulator application [see Fig. 5, col. 8 lines 22, 49-51, col. 9 lines 20-21; call process in terminal 10]; 
wherein the intelligent network simulator application [see Fig. 5, col. 8 lines 22, 49-51, col. 9 lines 20-21; call process in terminal 10] is configured to send a message comprising a simulated intelligent network trigger comprising call routing information, to the gateway server [see Fig. 4A, step 420, col. 6 line 64 to col. 7 line 2, see Fig. 5, col. 8 lines 1-4; configured to transmit a message comprising an armed trigger including a description of a call and its state, to Trigger Processing Server 13]; 
wherein the intelligent network simulator application is deployed on the mobile terminal [see Fig. 5, col. 8 lines 22, 49-51, col. 9 lines 20-21; the call process is deployed on the terminal 10] that generates the simulated intelligent network trigger [see col. 6 lines 64-67; that generates the armed trigger (the armed trigger is found in the terminal itself)].
Although Visser discloses the application is deployed on the mobile terminal,
Visser does not explicitly disclose the application is deployed on “a subscriber identity module” of the mobile terminal.
However, Okun teaches application is stored on a subscriber identity module of a mobile terminal [see Fig. 8, para. 74; mobile station 800 including memory 808 storing computer instructions executed by processor 804, which computer instructions define the operational logic of mobile station 800].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “application is stored on a subscriber identity module of a mobile terminal”, as taught by Okun, into system of Visser so that it would define the operational logic of the mobile station [see Okun, para. 74].

Regarding claim 17, Visser discloses a mobile terminal [see Fig. 5; terminal 10] configured to route the call initiated by the mobile terminal [see Fig. 4A, col. 6 lines 58-64; configured to route the call initiated by the terminal] based on a call event related to a call origination event [see col. 7 lines 58-60; based on a call origination event (subscriber originates a call through interaction with user interface)] and a call termination event [see Fig. 4B, steps 570-599, col. 7 lines 36-42; call termination event (Once all the triggers have been processed and all the service logic programs invoked, the received call handling instructions are aggregated, step 580, the result is returned to the call process, step 590, and trigger processing terminates, step 599)].

Regarding claim 20, Visser discloses wherein the intelligent network simulator application identifies the call event and generates the message [see Fig. 4A, steps 400-420, col. 6 line 64 to col. 7 line 2, col. 7 lines 58-60, col. 8 lines 1-7; the call process identifies the call event and generates the message comprising the armed trigger].

Claims 3-4, 11-12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visser in view of Okun and Pazhyannur et al. (US 2007/0111752 A1, hereinafter “Pazhyannur”).

Regarding claim 3, Visser discloses wherein the message is carried by any appropriate mechanism [see col. 9 lines 6-16], over fixed network, mobile network, circuit switched network, packet-based network, or any combination thereof [see col. 1 lines 19-30, col. 3 lines 34-41].
The combined system of Visser and Okun does not explicitly disclose wherein the message “is one of an unstructured supplementary service data message, a short message service message, and a SIP message over at least one of GPRS, EDGE, UMTS, CDMA EV-DO, WiMAX and LTE.”
However, Pazhyannur teaches the message is a short message service message [see para. 22; the call origination request sent by the mobile station utilizing a Short Messaging Service (SMS) message], over UMTS [see para. 19; Universal Mobile Telephone Service (UMTS) network].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “the message is a short message service message over UMTS”, as taught by Pazhyannur, into the combined system of Visser and Okun so that it would conduct a call between the mobile station and a callee [see Pazhyannur, para. 11].

Regarding claim 4, Visser discloses the message is sent to a network node [see Fig. 4A, step 420, col. 6 line 64 to col. 7 line 2, see Fig. 5, col. 8 lines 1-4; transmitting the message comprising the armed trigger to Trigger Processing Server 13] utilizing any appropriate mechanism [see col. 9 lines 6-16], for fixed network, mobile network, circuit switched network, packet-based network, or any combination thereof [see col. 1 lines 19-30, col. 3 lines 34-41].
The combined system of Visser and Okun does not explicitly disclose transmitting the message to a network node utilizing “one of an unstructured supplementary service data gateway, a short message service center, or a data gateway for at least one of GPRS, EDGE, UMTS, CDMA EV-DO, WiMAX and LTE.”
However, Pazhyannur teaches transmitting the message to a network node utilizing a short message service center [see para. 22; the call origination request sent by the mobile station to an anchor call server utilizing a Short Messaging Service (SMS) message] for UMTS [see para. 19; Universal Mobile Telephone Service (UMTS) network].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “transmitting the message to a network node utilizing a short message service center for UMTS”, as taught by Pazhyannur, into the combined system of Visser and Okun so that it would conduct a call between the mobile station and a callee [see Pazhyannur, para. 11].

Regarding claim 11, Visser discloses wherein the message is carried by any appropriate mechanism [see col. 9 lines 6-16], over fixed network, mobile network, circuit switched network, packet-based network, or any combination thereof [see col. 1 lines 19-30, col. 3 lines 34-41].
Although Visser discloses the method above,
Visser does not explicitly disclose “a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor” to perform the method.
However, Okun teaches a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor [see Fig. 8, para. 74; mobile station 800 including memory 808 storing computer instructions executed by processor 804, which computer instructions define the operational logic of mobile station 800].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor”, as taught by Okun, into system of Visser so that it would define the operational logic of the mobile station [see Okun, para. 74].
The combined system of Visser and Okun does not explicitly disclose wherein the message “is one of an unstructured supplementary service data message, a short message service message, and a SIP message over at least one of GPRS, EDGE, UMTS, CDMA EV-DO, WiMAX and LTE.”
However, Pazhyannur teaches the message is a short message service message [see para. 22; the call origination request sent by the mobile station utilizing a Short Messaging Service (SMS) message], over UMTS [see para. 19; Universal Mobile Telephone Service (UMTS) network].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “the message is a short message service message over UMTS”, as taught by Pazhyannur, into the combined system of Visser and Okun so that it would conduct a call between the mobile station and a callee [see Pazhyannur, para. 11].

Regarding claim 12, Visser discloses the message is sent to a network node [see Fig. 4A, step 420, col. 6 line 64 to col. 7 line 2, see Fig. 5, col. 8 lines 1-4; transmitting the message comprising the armed trigger to Trigger Processing Server 13] utilizing any appropriate mechanism [see col. 9 lines 6-16], for fixed network, mobile network, circuit switched network, packet-based network, or any combination thereof [see col. 1 lines 19-30, col. 3 lines 34-41].
Although Visser discloses the method above,
Visser does not explicitly disclose “a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor” to perform the method.
However, Okun teaches a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor [see Fig. 8, para. 74; mobile station 800 including memory 808 storing computer instructions executed by processor 804, which computer instructions define the operational logic of mobile station 800].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor”, as taught by Okun, into system of Visser so that it would define the operational logic of the mobile station [see Okun, para. 74].
The combined system of Visser and Okun does not explicitly disclose transmitting the message to a network node utilizing “one of an unstructured supplementary service data gateway, a short message service center, or a data gateway for at least one of GPRS, EDGE, UMTS, CDMA EV-DO, WiMAX and LTE.”
However, Pazhyannur teaches transmitting the message to a network node utilizing a short message service center [see para. 22; the call origination request sent by the mobile station to an anchor call server utilizing a Short Messaging Service (SMS) message] for UMTS [see para. 19; Universal Mobile Telephone Service (UMTS) network].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “transmitting the message to a network node utilizing a short message service center for UMTS”, as taught by Pazhyannur, into the combined system of Visser and Okun so that it would conduct a call between the mobile station and a callee [see Pazhyannur, para. 11].

Regarding claim 18, Visser discloses wherein the message is carried by any appropriate mechanism [see col. 9 lines 6-16], over fixed network, mobile network, circuit switched network, packet-based network, or any combination thereof [see col. 1 lines 19-30, col. 3 lines 34-41].
The combined system of Visser and Okun does not explicitly disclose wherein the message “is one of an unstructured supplementary service data message, a short message service message, and a SIP message over at least one of GPRS, EDGE, UMTS, CDMA EV-DO, WiMAX and LTE.”
However, Pazhyannur teaches the message is a short message service message [see para. 22; the call origination request sent by the mobile station utilizing a Short Messaging Service (SMS) message], over UMTS [see para. 19; Universal Mobile Telephone Service (UMTS) network].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “the message is a short message service message over UMTS”, as taught by Pazhyannur, into the combined system of Visser and Okun so that it would conduct a call between the mobile station and a callee [see Pazhyannur, para. 11].

Claims 6-8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visser in view of Okun and Chen (US 2004/0180654 A1).

Regarding claim 6, Visser discloses routing, by the intelligent network simulator application, a call associated with the call routing information [see col. 8 lines 22, 40-46; routing, by the call process, a call associated with the call routing information (The call transitions to the send call phase and provided all criteria have been met, the connection is routed from the terminal 10 through the local exchange or serving mobile switching centre 11 using signalling path SP30 for allocation of user payload transfer resources, to the called party's network and thence to the called party's terminal)].
The combined system of Visser and Okun does not explicitly disclose routing a call “to a pilot number”.
However, Chen teaches routing a call to a pilot directory number [see para. 44; The HLR stores in a memory, one or more multiple alerting member numbers (secondary directory numbers) in association with the pilot directory number. The home mobile switching center (MSC) receiving the call for the pilot number accesses the mobile station's HLR and uses the data to process and route multiple outgoing call legs. The resulting outgoing call legs include a leg associated with the pilot number (mobile station) as well as a leg associated with each multiple alerting member number].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “routing a call to a pilot directory number”, as taught by Chen, into the combined system of Visser and Okun so that it would call alerting to a number of potential answering destinations, for mobile communication service users [see Chen, para. 2].

Regarding claim 7, Visser does not explicitly disclose wherein the mobile terminal operates a “software client”.
However, Okun teaches a mobile terminal operates a software client [see Fig. 8, para. 74; mobile station 800 including memory 808 storing computer instructions executed by processor 804, which computer instructions define the operational logic of mobile station 800].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “a mobile terminal operates a software client”, as taught by Okun, into the combined system of Visser and Chen so that it would define the operational logic of the mobile station [see Okun, para. 74].

Regarding claim 8, Visser discloses configuring the intelligent network simulator application as a call observer function on the mobile terminal [see col. 8 lines 22-25; configuring the call process as a call observer function on the terminal 10 (the call process is instructed to continue and the call transitions to the next process or point-in-call and to another detection point DP-2 in the call model)]. 

Regarding claim 14, Visser discloses routing a call associated with the call routing information [see col. 8 lines 22, 40-46; routing a call associated with the call routing information (The call transitions to the send call phase and provided all criteria have been met, the connection is routed from the terminal 10 through the local exchange or serving mobile switching centre 11 using signalling path SP30 for allocation of user payload transfer resources, to the called party's network and thence to the called party's terminal)].
Although Visser discloses the method above,
Visser does not explicitly disclose “a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor” to perform the method.
However, Okun teaches a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor [see Fig. 8, para. 74; mobile station 800 including memory 808 storing computer instructions executed by processor 804, which computer instructions define the operational logic of mobile station 800].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “a non-transitory computer-readable storage medium having computer-executable instructions being executed by a processor”, as taught by Okun, into system of Visser so that it would define the operational logic of the mobile station [see Okun, para. 74].
The combined system of Visser and Okun does not explicitly disclose routing a call “to a pilot number”.
However, Chen teaches routing a call to a pilot directory number [see para. 44; The HLR stores in a memory, one or more multiple alerting member numbers (secondary directory numbers) in association with the pilot directory number. The home mobile switching center (MSC) receiving the call for the pilot number accesses the mobile station's HLR and uses the data to process and route multiple outgoing call legs. The resulting outgoing call legs include a leg associated with the pilot number (mobile station) as well as a leg associated with each multiple alerting member number].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “routing a call to a pilot directory number”, as taught by Chen, into the combined system of Visser and Okun so that it would call alerting to a number of potential answering destinations, for mobile communication service users [see Chen, para. 2].

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visser in view of Okun, Pazhyannur and Chen.

Regarding claim 19, Visser discloses wherein the intelligent network simulator application is configured to route a call associated with the call routing information [see col. 8 lines 22, 40-46; routing, by the call process, a call associated with the call routing information (The call transitions to the send call phase and provided all criteria have been met, the connection is routed from the terminal 10 through the local exchange or serving mobile switching centre 11 using signalling path SP30 for allocation of user payload transfer resources, to the called party's network and thence to the called party's terminal)].
The combined system of Visser, Okun, and Pazhyannur does not explicitly disclose routing a call “to a pilot number”.
However, Chen teaches routing a call to a pilot directory number [see para. 44; The HLR stores in a memory, one or more multiple alerting member numbers (secondary directory numbers) in association with the pilot directory number. The home mobile switching center (MSC) receiving the call for the pilot number accesses the mobile station's HLR and uses the data to process and route multiple outgoing call legs. The resulting outgoing call legs include a leg associated with the pilot number (mobile station) as well as a leg associated with each multiple alerting member number].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “routing a call to a pilot directory number”, as taught by Chen, into the combined system of Visser, Okun, and Pazhyannur so that it would call alerting to a number of potential answering destinations, for mobile communication service users [see Chen, para. 2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilbert et al. (US 2004/0179669 A1), see Fig. 1-2, para. 16, discloses method of managing calls on the virtual private communications network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469